DETAILED ACTION
Claims 1-20 are pending in the current application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/10/21 has been entered.

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/10/21, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Khandekar (Patent No. US 7,577,722 B1) Col. 14 lines 50-53 which is able to show the specifics of the virtual disk being association with specific selected application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over von Eicken et al. (Patent No. US 8,438,654 B1), in view of Naik et al (Pub. No. US 2019/0268306 A1), in view of Khandekar et al. (Patent No. US 7,577,722 B1) and further in view of Berman et al. (Pub. No. US 2012/0311257 A1).

As to claims 1 and 8, Eicken discloses a method for implementing applications on a user device on a just-in-time basis with a virtual disk, comprising:
obtaining by an agent on a user device a use-policy for the selected application, the use policy being specific to the user (Eicken Col. 10 lines 17-34; which shows being able to obtain/determine use-policy/permission/authentication information for application information and associated requester/users)
which shows based on the determined policy/permission/authentication being able attach the device to that of a virtual machine device where it can be seen that the virtual machine/device is attached/connected to the server through a network);
completing, by the agent at least one authentication process to access an executable file based on the notification (Eicken Col. 10 lines 17-34 and Col. 13 lines 46-57; which shows the specifics of the user policy and authentication information to perform authentication determination to determine permission/access for application information associated with a request, which can be viewed as a form of notification)

Eicken does not specifically disclose displaying, with a portal application on the user device, a user interface (“UI”) configured to display a catalog of selectable applications; receiving with the UI, a selection of one of an application and a specific bundle of applications as a selected application from the catalog; and receiving from a portal server application policy information.

However, Naik discloses displaying, with a portal application on the user device, a user interface (“UI”) configured to display a catalog of selectable applications (Naik [0022] lines 6-14; which shows a portal application that can display a collection/multiple of application information for selection by a user thus a user interface); 
which shows the ability to select applications or groups/bundles of application where the displayed collection of application information for selection is viewed as the catalog);
and receiving from a portal server application policy information (Naik [0022] lines 6-14 and [0040] lines 3-7; which shows that the portal is able to provide information associated with the application, which in light of above disclose information can be viewed as including specific application use policy/permission/authentication information)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Naik, showing application selection information, into the launching of application system of Eichen, for the purpose of increase ease for user in downloading and initializing application, as taught by Naik [0003] and [0022].

Eichen as modified by Naik does not specifically disclose the first virtual disk being limited to the selected application or bundle of applications.

However, Khandekar discloses the first virtual disk being limited to the selected application or bundle of applications (Khandekar Col. 14 lines 50-53; which shows the virtual disk has the selected applications installed thus viewed as being limited to those selected application being on the virtual disk) 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Khandekar showing the virtual disk tied to selected application into the virtual disk system of Eichen as modified by Naik, for the purpose of increasing control by having using specify desired requirements, as taught by Khandekar Col. 14 lines 31-34 and 50-53

Eicken as modified by Naik and Khandekar does not specifically disclose receiving a notification that the select application is ready for launching; launching the selected application from the first virtual disk while the first virtual disk remains attached to the user device over the network by running the executable file.

However, Berman discloses receiving a notification that the select application is ready for launching (Berman [0020] lines 1-6; which shows being able to provide notification that a file/application is executing thus viewed as a notification that it has been ready to launch/execute where the specifics of the selected application are disclosed above)
launching the selected application from the first virtual disk while the first virtual disk remains attached to the user device over the network by running the executable file (Berman [0014] lines 9-14, [0015] lines 1-4, [0017] lines 1-5 and [0020] lines 1-6; which shows that the virtual disk can be network attached drives  thus viewed attached to the user device over the network that is able to execute/run application file, where the specifics of the selected application can be seen disclosed above ).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Berman showing the application launching into the virtual disk system of Eicken as modified by Naik and Khandekar for the purpose of increasing ease of usability by providing notification to the user, as taught by Berman [0020] lines 1-6.


As to claim 2 and 9 Eichen as modified by Naik, Khandekar and Berman does specifically disclose wherein the agent accesses the executable file according to launch instructions that direct the agent to complete the at least one authentication process (Eicken Col. 10 lines 17-34 and Col. 13 lines 46-57; which shows the specifics granting access/permission according to the completed authentication process thus viewed as a form of launch instructions on the virtual disk).


As to claims 3 and 10 Eichen as modified by Naik, Khandekar and Berman discloses wherein the portal application delivers a second user interface of the selected application (Naik [0009] lines 1-5 and [0042] lines 1-5; which shows the portal application and its associated UI and wherein the portal application can provide/associate/launch another application its own associated another user interface).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Naik, showing application selection information, into the launching of application system of Eichen, for the purpose of increase ease for user in downloading and initializing application, as taught by Naik [0003] and [0022].

As to claim 15, Eichen as modified by Naik, Khandekar and Berman discloses a system for implementing applications on a user device on a just-in-time basis, comprising:
a memory storage including a non-transitory, computer-readable medium comprising instructions (Eichen Col. 6 lines 13-15 and Col. 7 lines 3-16); and
the user device including a processor that executes the instructions to carry out stages comprising (Eichen Col. 6 lines 13-15).

The remaining limitations are comparable to claim 1 above and rejected under the same reasoning.

As to claim 16, it is comparable to claim 2 above and rejected under the same reasoning.

As to claim 17, it is comparable to claim 3 above and rejected under the same reasoning.

Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eichen, Naik, Khandekar and Berman as applied to claims 1, 8 and 15 above, and further in view of Gonzalez et al. (Patent No. US 9,602,950 B1).

As to claims 4, 11 and 18, Eichen as modified by Naik, Khandekar and Berman does not specifically disclose further comprising generating, with the agent, download instructions for obtaining a local copy of the first virtual disk with the agent based on the use-policy.

However, Gonzalez discloses further comprising generating, with the agent, download instructions for obtaining a local copy of the first virtual disk with the agent based on the use-policy (Gonzalez Col. 4 lines 43-49; which shows a context/rule based with the agents being able to generate download instruction to download/update information tied to context/rules information where it is disclosed in more specific detail above the specifics of update information being a virtual disk information viewed as including first virtual disk information).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Gonzalez, showing the generation of download instruction, into the updating system of Eichen as modified by Naik, Khandekar and Berman, for the purpose of helping to reduce the complexity of .

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eichen Naik, Khandekar, Berman and Gonzalez as applied to claims 4, 11 and 18 above, and further in view of Breitgand et al. (Patent No. US 8,793,684 B2).

As to claims 5, 12 and 19, Eichen as modified by Naik, Khandekar, Berman and Gonzalez does not specifically disclose locating, based on the download instructions, the copy of the virtual disk on an external storage component over the network while the virtual disk is being accessed; and downloading the copy of the first virtual disk to the user device as a second virtual disk for local use with the agent.

However, Breitgand discloses locating, based on the download instructions, the copy of the virtual disk on an external storage component over the network while the virtual disk is being accessed; and downloading the copy of the first virtual disk to the user device as a second virtual disk for local use with the agent (Breitgand Col. 1 line 67- Col. 2 line 12; which shows being able to provide notification/instruction to a host to download and that locate VM image information from a remote/external location over a network, and download the copy for local use thus viewed as a second virtual image, where it is disclosed in detail above the specific of the access of the virtual disk and the use of agent with virtual disk).

.

Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eichen, Naik, Khandekar, Berman, Gonzalez and Breitgand as applied to claims 5, 12 and 19 above, and further in view of Diaz-Tellez et al. (Pub. No. US 2015/0358357 A1).

As to claims 6, 13 and 20, Eichen as modified by Naik, Khandekar, Berman, Gonzalez and Breitgand discloses on a subsequent selection to use the selected application, attaching the user device to the second virtual disk (Naik [0022] lines 1-14; which shows the ability to for user to selection application out of plurality of available and thus can be viewed as including the ability for a plurality/subsequent selection where it can be seen disclosed above the specifics attaching the user device to the virtual disk).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, to incorporate the teachings of Naik, showing application selection information, into the launching of application system of Eichen, for the purpose of 

Eichen as modified by Naik, Khandekar, Berman, Gonzalez and Breitgand does not specifically disclose running an executable file to launch the selected application in accordance with a use-policy for the second virtual disk.

However, Diaz discloses running an executable file to launch the selected application in accordance with a use-policy for the second virtual disk (Diaz [0059] lines 8-16; which shows for the executable file associated with the application includes policy information tied to the launch of the application, where it is disclose in detail the specifics of copying virtual disk to become a local virtual disk, thus viewed as second virtual disk and associated policy with the virtual disk).

Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date, to incorporate the teachings of Diaz, showing the running executable file for application associated with policy information, into the updating system of Eichen as modified by Naik, Khandekar, Berman, Gonzalez and Breitgand, for the purpose of helping to ensure the security of the application being launched, as taught by Dias [0059].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eichen, Naik, Khandekar, Berman, Gonzalez and Breitgand as applied to claim 5 above, and further in view of Barak et al. (Pub. No. US 2014/0026231 A1).

As to claim 7, Eichen as modified by Naik, Khandekar, Berman, Gonzalez and Breitgand discloses attaching, with the agent, a current version of the first virtual disk across the network to implement the selected application (Eicken Col. 4 lines 13-15 and Col. 10 lines 17-34; which shows based on the determined policy/permission/authentication being able attach the device to that of a virtual machine device where it can be seen that the virtual machine/device is attached/connected to the server through a network where it is seen specifically disclosed above the ability for the attached/mounted virtual disk to implement/execute/run the application).

Eichen as modified by Naik, Khandekar, Berman, Gonzalez and Breitgand does not specifically disclose determining the use-policy for the second virtual disk is different than a current use-policy for the first virtual disk available over the network.

However, Barak discloses determining the use-policy for the second virtual disk is different than a current use-policy for the first virtual disk available over the network (Barak [0057] lines 1-7; which shows the ability to determine similarities and differences between policy information, where it is disclosed in detail above the specifics of use policy associated with virtual disk locally or over a network).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779.  The examiner can normally be reached on Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193